DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
occluding portion in claims 1, 3-8, 12, 15, 19, and 20
stabilizing portion in claims 1, 5-7, 8-11, 16, and 18
stabilizing portion region in claim 8
cushioning member in claims 13-16 and 18
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 8, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the stabilizing body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the stabilizing portion region" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the anterior side" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
12 recites the limitation "the open space" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 5-9, 11, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 6,013,023 (Klingenstein) as evidenced by Sokol, A, Shveiky, D. “Clinical Anatomy of the Vulva, Vagina, Lower Pelvis, and Perineum.” Global Library of Women's Medicine, (ISSN: 1756-2228) 2008; DOI 10.3843/GLOWM.10000. Web. 23 December 2013 (herein referred to as “Sokol et al.).
Regarding claim 1, Klingenstein teaches an intravaginal device for the control of passage of stool in an adult human female user (abstract), the device comprising an occluding portion (Figure 1, sheath, 6) and a stabilizing portion (Figure 1, member, 1 and wings, 13) supporting the occluding portion (6), the device being sized and configured to maintain position and stability in the user's vagina during repeated extensions of the occluding portion (6) in an extension direction to contact the user's rectovaginal septum to at least partially occlude the rectum (col. 4, lines 15-41; col. 4, line 45-18). Sokol et al. defines the recto-vaginal septum as a layer of tissue between the posterior vaginal wall and the anterior wall of the rectum that “extends from the pouch of Douglas to the perineal body”, and “blends with the superior border of the perineal body” (page 6, paragraph 1; Figure 6 and caption; Figure 11 and caption; page Figure 13 and caption). Accordingly, Sokol et al. provides evidence that the expandable member (6) taught by of Klingenstein is configured to contact the recto-vaginal septum proximal to the perineal body.
Regarding claim 2, Klingenstein teaches the device is sized and configured to maintain position and stability in the user's vagina through engagement of internal vaginal anatomy during repeated extensions of the occluding portion (6) (Member 1 is configured to engage the user’s vaginal walls during operation of the device to maintain position and stability during use, col. 4, line 66-col. 5, line 18.). 
Regarding claim 3, Klingenstein teaches the occluding portion (6) has a lateral span less than a lateral span of the stabilizing body (1, 13) (see Figure 1).
Regarding claim 5, Klingenstein teaches a lateral span of the stabilizing portion (1, 13) proximate to the occluding portion (6) is less than a lateral span of the stabilizing portion (1, 13) not proximate to the occluding portion (6) (see Figure 1).
Regarding claim 6, Klingenstein teaches the occluding portion (6) is disposed in a posterior region of the stabilizing portion (1, 13) (col. 3, lines 63-65; The sheath 6 is directed posteriorly to occlude the rectovaginal septum, col. 4, line 66-col. 5, line 18).
Regarding claims 7-8, Klingenstein teaches the thickness in the extension direction of the stabilizing portion (1) is less than the length in the extension direction of the occluding portion (6) when the occluding portion (6) is fully extended (The thickness of the stabilizing portion is construed as the diameter of member 1. The length of the occluding portion when fully extended is construed as the diameter of member 1 plus the full height of expanded sheath 6 in the direction of the rectovaginal septum.); wherein the thickness in the extension direction of the stabilizing portion region Figure 1.)
Regarding claim 9, Klingenstein teaches the thickness of the stabilizing portion (1, 13) in the extension direction is less than the width of the stabilizing portion in a direction perpendicular to the extension direction (see Figure 1).
Regarding claim 11, Klingenstein teaches the stabilizing portion (1, 13) comprises a structural perimeter surrounding a substantially open space (Member 1 is hollow, col. 4, lines 15-21.).
Regarding claim 20, Klingenstein teaches a fluid inflation device adapted to inflate the occluding portion (6), the fluid inflation device comprising a valve adapted to limit the force applied to the rectovaginal septum (col. 3, lines 1-6; The valve 9 locks upon introduction of an inflation fluid into the sheath cavity, "causing the sheath to remain expanded", col. col. 4, lines 27-41. Thus, the valve "limits" the force applied to the rectovaginal septum as it retains a fixed quantity of introduced inflation fluid during each use.).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,013,023 (Klingenstein) as evidenced by Sokol, A, Shveiky, D. “Clinical Anatomy of the Vulva, Vagina, Lower Pelvis, and Perineum.” Global Library of Women's Medicine, (ISSN: 1756-2228) 2008; DOI 10.3843/GLOWM.10000. Web. 23 December 2013 (herein referred to as “Sokol et al.) in view of U.S. Patent No. 5,611,768 (Tutrone, Jr.).
Regarding claim 4, Klingenstein teaches all the limitations of claim 1. Klingenstein is silent on the dimensions of the occluding portion.
However, Tutrone, Jr. teaches an intravaginal device for restoring continence of a female user (abstract), comprising: a stabilizing portion (Figures 1 and 2, posterior chamber, 30); and an occluding portion (Figures 1 and 2, anterior chamber, 20), the occluding portion (20) having an expanded and a retracted state (col. 3, lines 31-41); wherein the occluding portion (20) has a lateral width of 40 mm (The width of the anterior chamber is 4 cm, col. 6, lines 11-18.). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the occluding portion of Klingenstein to have the lateral width of 40 mm of the occluding portion of Tutrone, Jr., because Tutrone, Jr. teaches that such a dimension is desirable to accommodate the dimensions of a user's vaginal cavity while providing the requisite compressive force to achieve continence (Tutrone, Jr., col. 6, lines 11-18).
Claims 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,013,023 (Klingenstein) as evidenced by Sokol, A, Shveiky, D. “Clinical Anatomy of the Vulva, Vagina, Lower Pelvis, and Perineum.” Global Library of Women's Medicine, (ISSN: 1756-2228) 2008; DOI 10.3843/GLOWM.10000. Web. 23 December 2013 (herein referred to as “Sokol et al.).
Regarding claim 10, Klingenstein teaches all the limitations of claim 1. Klingenstein does not teach the anterior side of the stabilizing portion is planar. 
However, Klingenstein teaches that the stabilizing body (1) “is any shaped member that conforms to the vaginal cavity including but not limited to, tube, disc, u-, and ring shapes" (col. 4, lines 18-21). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the stabilizing body to comprise a ring, which is considered “planar”, because Klingenstein teaches that a ring shape and a tubular shape are suitable alternative shapes for the stabilizing body as each “conforms to the vaginal cavity” (Klingenstein, col. 4, lines 18-21).
Regarding claim 12, Klingenstein teaches all the limitations of claim 10. Klingenstein teaches the device comprises a support structure in the open space adapted and configured to support the occluding portion (6) (Proximal and distal walls of the member 1, exclusive of the section of 1 directly supporting sheath 6, are construed as the “structural perimeter” that surrounds the “open space” of cavity 2. The walls of member 1 directly supporting sheath 6 are construed as the “support structure”. See Figure 1; col. 4, lines 15-26.). 
Claims 13-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of U.S. Patent No. 6,013,023 (Klingenstein) as evidenced by Sokol, A, Shveiky, D. “Clinical Anatomy of the Vulva, Vagina, Lower Pelvis, and Perineum.” Global Library of Women's Medicine, (ISSN: 1756-2228) 2008; DOI .
Regarding claims 13 and 15-17, Klingenstein teaches all the limitations of claim 1. Klingenstein does not further specify that the device comprises a cushioning member adapted to reduce trauma to the user’s vaginal tissue.
However, Bartning et al. teaches an intravaginal device for the restoration of continence in a female user, the device comprising: an occluding portion (Figure 8, one working portion, 54) (see Figure 8; [0045]-[0046]); a stabilizing portion (Stent excluding working portion 54 and pad 58, see Figure 8); and a cushioning member (Figure 8, pad, 58 on second working portion, 54) adapted to reduce trauma to the user’s vaginal tissue ([0045]-[0046]); wherein the cushioning member (58) is disposed opposite to the occluding portion (one 54) (see Figure 8); wherein the cushioning member (58) comprises a part of the device that is more flexible than a part of the stabilizing portion ([0038]; [0045]-[0046]); and wherein the cushioning member comprises an outer layer of material (Figure 10, cover, 60) disposed over an inner gel or gel-like material (58) ([0045]-[0046]; [0050]). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Klingenstein with a cushioning member opposite the occluding portion that is more flexible than a part of the stabilizing portion as taught by Bartning et al., because providing a cushioning member on the device in an area intended to contact tissue distributes the "forces directed toward the vaginal walls, thereby reducing the unit pressure applied by the device" to reduce the potential for tissue damage (Bartning et al., [0045]).
claim 14, Klingenstein in view of Bartning et al. teaches all the limitations of claim 13. The modified device of Klingenstein and Bartning et al. teaches the cushioning member is disposed proximally on the device so as to be in the proximity of the cervix or vaginal cuff when the device is inserted into the user’s vagina (The cushioning member of the modified device is considered “in the proximity of the cervix or vaginal cuff” when inserted, see discussion for claim 13).
Regarding claim 18, Klingenstein in view of Bartning et al. teaches all the limitations of claim 13. The modified device of Klingenstein and Bartning et al. teaches the cushioning member comprises a part of the device that has a greater contact surface area than a part of the stabilizing portion (The contact surface area of the cushioning member is greater than some smaller part of the stabilizing portion, see discussion for claim 13.).
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,013,023 (Klingenstein) as evidenced by Sokol, A, Shveiky, D. “Clinical Anatomy of the Vulva, Vagina, Lower Pelvis, and Perineum.” Global Library of Women's Medicine, (ISSN: 1756-2228) 2008; DOI 10.3843/GLOWM.10000. Web. 23 December 2013 (herein referred to as “Sokol et al.) in view of U.S. Patent Application Publication No. 2007/0203429 (Ziv et al.).
Regarding claim 19, Klingenstein teaches all the limitations of claim 1. Klingenstein teaches the device is formed of “plastic, latex, polyurethane, rubber, a polystyrene polymer or co polymer”, and the material of the occluding portion (6) retains air to maintain a desired fluid pressure to occlude the rectum (col. 3, lines 7-10; col. 4, 
However, Ziv et al. teaches an intravaginal device for the control of waste in an adult human female user (abstract), comprising: an inflatable occluding portion (Figures 4a-4b, inflatable balloon, 20) comprising an inner material (Figures 4a-4b, arms, 41a-41c and support members, 42a-42b) and a breathable or apertured outer material of the occluding portion (cover, [0050]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the occluding portion of Klingenstein to include the cover as taught by Ziv et al., because Ziv et al. teaches that providing a cover can “help the device to stay in place, and/or create more contact area for applying pressure" ([0060]). The resultant modified device includes an occluding portion having a breathable, permeable outer layer (cover) and an inner layer that is less permeable to air.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,740,766. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claims 2-11 and 13-19 of the instant application are anticipated by claims 1-17 of the ‘766 patent, by the same reasoning.
Claims 12 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 8,740,766 in view of U.S. Patent No. 6,013,023 (Klingenstein). 
Regarding instant claim 12, claim 10 of the ‘766 patent teaches all that is recited in instant claim 12 (which encompasses the limitations of instant claim 11). The difference between instant claim 12 and claim 10 of the '766 patent lies in that claim 10 of the '766 fails to teach "a support structure in the open space adapted and configured to support the occluding portion" which is recited in instant claim 12.
However, Klingenstein teaches an intravaginal device for the control of passage of stool in an adult human female user (abstract), the device comprising an occluding portion (Figure 1, sheath, 6) and a stabilizing portion (Figure 1, member, 1 and wings, 13) supporting the occluding portion (6), the device being sized and configured to maintain position and stability in the user's vagina during repeated extensions of the occluding portion (6) in an extension direction to contact the user's rectovaginal septum to at least partially occlude the rectum (col. 4, lines 15-41; col. 4, line 45-18). Figure 1; col. 4, lines 15-26.). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the intravaginal device of claim 10 of the ‘766 patent to include the support structure as taught by Klingenstein, because providing such a structure supports the occluding portion when applying occlusive force in the body.
Regarding instant claim 20, claim 1 of the ‘766 patent teaches all that is recited in instant claim 20 (which encompasses the limitations of instant claim 1). The difference between instant claim 20 and claim 1 of the '766 patent lies in that claim 1 of the '766 fails to teach "a support structure in the open space adapted and configured to support the occluding portion" which is recited in instant claim 12.
However, Klingenstein teaches an intravaginal device for the control of passage of stool in an adult human female user (abstract), the device comprising an occluding portion (Figure 1, sheath, 6) and a stabilizing portion (Figure 1, member, 1 and wings, 13) supporting the occluding portion (6), the device being sized and configured to maintain position and stability in the user's vagina during repeated extensions of the occluding portion (6) in an extension direction to contact the user's rectovaginal septum to at least partially occlude the rectum (col. 4, lines 15-41; col. 4, line 45-18). Klingenstein teaches a fluid inflation device adapted to inflate the occluding portion (6), 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,707,067. Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application is merely broader in scope than all that is recited in claim 1 of the ‘067 patent. That is, claim 1 is anticipated by claim 1 of the ‘067 patent. Once application has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claims 2-20 of the instant application are anticipated by claims 1-26 of the ‘067 patent, by the same reasoning.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,617,503. Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application is merely broader in scope than all that is recited in claim 1 of In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claims 2-20 of the instant application are anticipated by claims 1-21 of the ‘503 patent, by the same reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CARRIE R DORNA/Primary Examiner, Art Unit 3791